On rehearing we find no reason for changing our former opinion. Gulec v. Chrysler Corp., ante, 159.
The contention that our former opinion conflicts with the opinions in Casey v. Railroad Co., 290 Mich. 601, and Hayward
v. Kalamazoo Stove Co., 290 Mich. 610, is unfounded. In those cases, as well as in the case at bar, we found the awards of the department supported by evidence and, under the well-established rule in such instances, we affirmed the awards.
As said in the Hayward Case:
"It is the adjudication of the department, and not plaintiff's testimony, which controls."
The first denial of an award by the department was unappealed and established rights as of that time, and the subsequent denial of an award, now before us, was on the ground that no lessened ability to labor and earn wages was in fact established, and this finding has support in the evidence and we may not hold otherwise under uniform decisions of this court.
Award should be affirmed, with costs to defendant.
SHARPE and CHANDLER, JJ., concurred with WIEST, J. *Page 713